DETAILED ACTION
Summary
Applicant’s Appeal Brief filed on 10/31/2016 have been acknowledged and entered.
Claims 27-29, 32-37, and 41-51 are pending.  
Claims 1-26, 30-31, 38-40 have been canceled.
Allowable Subject Matter

Claims 27-29, 32-37 and 41-51 are allowed. 
The following is an examiner’s statement of reasons for allowance: The closest prior art of record is  Moore (US 2011/0151737A)1 in view of McAmish (US 2010/0151737A1).  Moore teaches multilayer nonwoven fibrous web (composite) structures comprising at least an overlayer and a support layer which may include one or more additional layers (at least 3 nonwoven polymeric layers) either temporarily or permanently bonded. Moore teaches layered products with both spunbond and melt blown webs layered together in configurations such as an S-MS configuration [0268]. Moore teaches that fillers such as particulate calcium carbonate (an alkaline earth metal carbonate) should be included in the final article.  But teaches particulate should be included at preferably no more than 5 wt.%.  McAmish teaches nonwoven fabrics and products comprising spunbonded polymeric fibers comprising polymeric resin also comprising at least one filler such as calcium carbonate particles incorporated in an amount of about 10 to 15 wt. % but since Moore teaches no more than 5 wt.% with higher levels resulting in a significant negative effect on physical properties such as tensile strength Moore teaches away from using the particulate percentage of McAmish.
It is noted that throughout the specification and the claims Applicant uses the terms inorganic particulate filler and inorganic particulate material interchangeably.  Based upon the interchangeable use in the disclosure the Office considers them to be referring to the same limitation in all cases.  Similarly, the terms inorganic particulate material carbonate and inorganic particulate carbonate in claims 45 and 46 are considered to refer to the same limitation.  See also PTAB decision dated 7/1/2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH D IVEY whose telephone number is (571)272-5043. The examiner can normally be reached M-Th 7:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



						/HUMERA N. SHEIKH/                                                                 Supervisory Patent Examiner, Art Unit 1784                                                                                                                                       
/E.D.I./Examiner, Art Unit 1784